Name: Commission Regulation (EEC) No 3463/80 of 30 December 1980 amending Regulation (EEC) No 2663/80 laying down detailed rules for applying Regulation (EEC) No 2641/80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries, as a result of Greek accession
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 363 / 10 Official Journal of the European Communities 31 . 12 . 80 COMMISSION REGULATION (EEC) No 3463/80 of 30 December 1980 amending Regulation (EEC) No 2663/80 laying down detailed rules for applying Regulation (EEC) No 2641/80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries, as a result of Greek accession  "PrÃ ©lÃ ¨vement limitÃ © Ã 10% ad valorem (application du rÃ ¨glement (CEE) n ° 2663 /80)",  "BeschrÃ ¤nkung der AbschÃ ¶pfung auf 10% des Zollwerts (Anwendung der Verordnung (EWG) Nr. 2663 /80)", THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece (*), and in particular Article 146 thereof, Whereas Commission Regulation (EEC) No 2663/80 laying down detailed rules for applying Regulation (EEC) No 2641 /80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries ( 2 ), adopted after signature of the Act of Accession and valid beyond 1 January 1981 , must be adapted to ensure compliance with the provisions of the Act of Accession,  "Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã · Ã Ã Ã  10% Ã ºÃ ±Ã ' Ã ¬Ã ¾Ã ¯Ã ±Ã ½ (Ã ­Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸ . 2663/80)",  "Importafgiften begrÃ ¦nses til 10% af vÃ ¦rdien (jf. forordning (EÃF) nr. 2663 /80)",  "Prelievo limitato al 10% ad valorem (applicazione del regolamento (CEE) N. 2663 /80)",  "Heffing beperkt tot 10% ad valorem (toepassing van Verordening (EEG) nr. 2663 /80)".HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 2 (4 ) of Regulation (EEC) No 193 /75 , the quantity placed in free circulation may not exceed that indicated in spaces 10 and 11 of the import licence ; the figure "0" shall be entered for this purpose in space 22 of the said licence.' Article 7 (2 ) of Regulation (EEC) No 2663 /80 is hereby replaced by the following text : 'The licence shall show, in space 20, one of the following forms of words :  "Levy limited to 10% ad valorem ( application of Regulation (EEC) No 2663 /80)", Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1980 . For the Commission - Finn GUNDELACH Vice-President (!) OJ No L 291 , 19 . 11 . 1979, p . ( 2) OJ No L 276 , 20 . 10 . 1980, p . 17 . 26 .